771 N.W.2d 513 (2009)
Christine HILLESHEIM, Respondent,
v.
WOOD DALE NURSING HOME, INC., and SFM Mutual Insurance Company, Relators.
No. A09-839.
Supreme Court of Minnesota.
September 1, 2009.
Candice E. Hektner, Law Offices of Candice E. Hektner, Ltd., Bloomington, MN, for respondent.
*514 John M. Hollick, Lynn, Scharfenberg & Associates, Minneapolis, MN, for relators.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 14, 2009, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice